                                                                             iA:i OiV.
                  IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA                             p. co
                                SAVANNAH DIVISION                            "       O- Oii

GRADY RENARD WILLIAMS, JR.,
                                                                                 Cr uA.

        Petitioner,

V.                                                        CASE NO. CV419-178


GREGORY C. DOZIER,


        Respondent.



                                        ORDER


        Before    the    Court    is    the       Magistrate    Judge's    Report         and

Recommendation (Doc. 14), to which Petitioner filed two objections

(Doc.    18;     Doc.    22).    In    the    report      and   recommendation,           the

Magistrate Judge recommends that Petitioner's 28 U.S.C. § 2254

Petition for habeas corpus should be dismissed as frivolous. (Doc.

14.) In his first objection. Petitioner seems to contend that the

Superior Court of Effingham County, Georgia, sold bonds in his

name and therefore took, his property without due process or just

compensation.       (Doc.       IB.)   Petitioner         additionally     attempts        to

appoint the Magistrate Judge as his ''fiduciary trustee". (Id.) In

Petitioner's second objection, he uses affidavits that seemingly

claim that the Magistrate Judge "committed commercial fraud . . .

when he failed to discharge [the Petitioner's criminal cases] . .

.       and that the Court did not "timely process" the report and

recommendation.         (Doc.    22    at   10,    14.)   Although   the    report        and
recommendation       was    initially         sent to    an   incorrect     address for

Petitioner, the report and recommendation was subsequently mailed

to Petitioner's correct address. Petitioner has been given ample

time to object.

       After   careful      review,      the     Court    finds    that   Petitioner's

objections     are     frivolous        and    without    merit.   Accordingly,     the

report and recommendation is ADOPTED as the Court's opinion in

this   case.     This      Court    notes      Petitioner's       history    of   filing

frivolous actions. See Williams v. Deal, No. 6:18-CV-90, 2018 WL

5624270, at *1 (S.D.          Ga. Aug.         30, 2018). In       Williams v.     Deal,

special filing restrictions were imposed on Petitioner's future

filings.   Id.    In    light      of   those    restrictions       and   Petitioner's

frivolous arguments. Petitioner's case is DISMISSED WITH PREJUDICE

and the Clerk is DIRECTED to close this case.


       SO ORDERED this              day of September 2019.




                                          WILLIAM T. MOORE, JR.
                                          UNITED STATES        DISTRICT   COURT
                                          SOUTHERN       DISTRICT OF GEORGIA
